Title: From John Adams to Thomas Jefferson, 30 September 1816
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy Sept. 30. 16

The Seconds of Life, that remain to me, are So few and So Short; (and they seem to me Shorter and Shorter every minute) that I cannot Stand upon Epistolary Ettiquette: And though I have written two Letters, yet unnoticed I must write a third. Because I am not acquainted with any Man on this Side of Montecello, who can give me any Information upon Subjects that I am now analysing and investigating; if I may be permitted to Use the pompous Words now in fashion.
When I read Dr Priestlys Remarks upon “Du Puis,” I fell a Curiosity to know more about him. I wrote to Europe and engaged another to write. I had no Idea of more than one or two Volumes in 8o or 12mo.
But Lo! I am overwhelmed with 8 or ten Volumes and another of Planches!
Sixteen Years of Research the Author acknowledges, and as he quotes his His Authorities I would not undertake to verify them in 16 years, If I had all his Books which Surely are not to be found on America.
If you know any Thing of this “Monsieur Dupuis or his “Origine de tous les Cultes”; candidus imperté.
I have read only the first Volume. It is learned and curious. The whole Work will afford me Business, Study and Amusement for the Winter.
Dr Priestley pronounced him an Atheist, and his Work “The Ni Plus ultra of Infidelity.” Priestly agrees with him that the History of the Fall of Adam and Eve, is “an Alegory,” a Fable, and an Arabian Tale, and so does Dr Middleton, to account for the origin of Evil; which however it does not
Priestly Says that the Apocalypes, according to Dupuis is the most learned Work that ever was written.
With these brief Fletrissures, Priestly Seems to have expected to annilate the Influence of Dupuis Labours; as Swift destroyed Blackmore with his
“Did off Creation with a Terk
And of Redemption made damn’d Work.” And as he disgraced Men as good at least as himself by his
“Wicked Will Whiston
And Good Master Ditton.”
But Dupuis is not to be So easily destroyed. The Controversy between Spiritualism and Materialism between Spiritualists and Materialists, will not be Settled by Scurrilous Epigrams of Swift, nor by dogmatical Censures of Priestly.
You and I have as much Authority to Settle these Disputes as Swift Priestly or Dupuis, or The Pope.
And if you will agree with me, We will issue our Bulls, and enjoin upon all these Gentlemen to be Silent, till they can tell Us, What Matter is and What Spirit is! And in the mean time to observe the Commandments and the Sermon on the Mount.

J. Adams